DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. The use of “and/or” in claim 1 renders the claim indefinite because the intended scope of the claim was unclear. Correction/Clarification is required.
Note: for the purpose of examination Examiner treats the limitation in claim 1 as “connected to further field devices and to an automation device” in claim 1 and the limitation in claim 7 as “a control and evaluation unit” since it appears in claim 9. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lalla in view of Schmirler et al (US 20150372865, Schmirler).
As to claim 1, Lalla discloses a system for data transmission between two devices (fig. 1), comprising an output device (sensor module 10) having a binary output interface (interface 42) and a first field device (analyzer module 20) having a binary input interface ( interface 43) connected in a signal-transmitting manner to the binary output interface (fig. 1) via a unidirectional connection (connection 44, col 4 lns 20-25 “unidirectional serial interface 22”), wherein the output device includes a signal processing module (A/D converters 15, 17) which is set up to convert a data set to be transmitted to a binary (col 3 lns 20-25), discrete-time signal in accordance with a serial protocol (col 4 lns 48-53, “transfer of a data block, each containing the digitized measurement data of the sensors 12 and 13 at regular intervals in time”), and wherein the first field device includes a signal processing module which is set up to convert the received binary (D/A converter 28), discrete-time signal to the data set in accordance with the serial protocol (col 4 lns 54-59).
Lalla does not wherein at least the binary interface is a conventional binary initiator interface wherein the first field device is a device in automation technology, and wherein the first field device is connected to further field devices and/or to an automation device via a field bus or Real Time Ethernet. In the same field of art (signal data processing), Schmirler discloses an industrial automation gateway for autonomous dynamic provisioning is provided. The industrial automation gateway includes a cloud communication interface coupled with, and configured for communication with, a cloud automation facility, and a processor coupled with the cloud communication interface (abstract). In one embodiment, Schmirler discloses a similar structure with a binary interface as a conventional binary initiator interface (fig. 1 industrial communication interface 124, par 32) wherein a first field device is a device in automation technology (industrial automation gateway 120), and wherein a first field device is connected to further field devices (devices 130-134, par. 30) and to an automation device (automation facility 150) via a field bus (par. 32) or Real Time Ethernet (“Ethernet/IP”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lalla and Schmirler, by comprising at least the binary interface as conventional binary initiator interface wherein the first field device is a device in automation technology, and wherein the first field device is connected to further field devices and/or to an automation device via a field bus or Real Time Ethernet. The motivation is to improve the quality, safety and productivity of the system (Background, par. 2).
As to claim 3, Lalla/Schmirler discloses the system according to claim 1, wherein the output device has an analogue sensor which is set up to output an analogue value, wherein the output device is set up to convert the analogue value generated by the analogue sensor to the binary, discrete-time signal (Lalla, col 3 lns 15-25).
As to claim 4, Lalla/Schmirler discloses the system according to claim 1, wherein the output device is a second field device (Lalla, fig. 1 col 3 ln 5-10 “sensor module”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lalla in view of Schmirler and further in view of Dold et al (US 6704899, Dold).
As to claim 2, Lalla/Schmirler discloses the system according to claim 1, but does not explicitly disclose wherein the signal processing module of the output device is set up to encode the data set or wherein the signal processing module of the first field device is set up to decode the binary, discrete-time signal. In the same field of art (signal data processing), Dold discloses a method of secure transmission of data signals over a bus system (abstract). In one embodiment, Dold discloses that data generated by one of the sensors are encoded according to a predetermined secure encoding method before being transferred (col 2 lns 24-30).  The encoded data signals are received and encoded according to a decoding method corresponding to the predetermined secure encoding method (col 2 lns 30-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lalla/Schmirler and Dold, by setting up the signal processing module of the output device to encode the data set and in that the signal processing module of the first field device to decode the binary, discrete-time signal. The motivation is to provide the data security to the system (Background, col 2 lns 15-20).
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lalla in view of Schmirler and further in view of Nakayama et al (US 20170212265, Nakayama).
As to claim 5, Lalla discloses the system according to claim 4, but does not disclose wherein the second field device is a detection means. In the same field of art (signal data processing), Nakayama discloses a proximity switch, which can detect whether a detected object containing multiple metals exists in a specific range (abstract). In one embodiment, Nakayama discloses a field device is a detection means (fig. 1 detection circuit 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lalla/Schmirler and Nakayama, by comprising the second field device as a detection means. The motivation is to improve the functionality of the system (Background, par. 6-7).
As to claim 13, Lalla/Schmirler/Nakayama discloses the system according to claim 5, wherein the detection means is an IO-Link proximity switch (Nakayama, par. 56).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lalla in view of Fontaine et al (US 20210301940, Fontaine).
As to claim 6, Lalla/Schmirler discloses the system according to claim 1, but does not disclose wherein the first field device is a control head for a process valve. In the same field of art (digital data processing), Fontaine discloses apparatus to detect and recover from failures in valve control devices (abstract). In one embodiment, Fontaine discloses a first field device is a control head (fig. 1, actuator 124) for a process valve (control valve 126). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lalla/Schmirler and Fontaine, by configuring the first field device as a control head for a process valve. The motivation is to improve the functionality of the system (par. 2).

Allowable Subject Matter
Claims 7, 9-12, and 14 are allowed.
The primary reason for allowance of claims 7 and 14 in the instant application is wherein the data set in the signal processing module is encoded to a digital protocol and transmitted via the unidirectional connection to the control head, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Schmirler et al (US-20150372865) and Lalla et al (US 6427129) neither anticipates nor renders obvious the above limitation. Because claims 9-12 depend directly or indirectly on claim 1, these claims are considered allowable for at least the same reasons noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/              Examiner, Art Unit 2184      

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184